WHEN this cause was here at the May term, 1842, it was decided, that a plea that the note sued upon was given in pursuance of a contract for the payment of a sum of money with illegal interest, was good, upon the ground that under the statutes then in force, such a contract was void. But a material alteration was made in the law upon the subject of usury, by the Revised Statutes of 1843, which provided that usurious contracts should not be void, but that, in actions upon them, the plaintiff should recover the' principal sum without interest, and that the defendant should recover costs. In Andrews v. Russell, and several later cases, it has been held that this provision operated retrospectively, and as it was in force at the time of the last trial in the Circuit Court, the proceedings should have been in conformity with the change thus made in the law.
The judgment is reversed with costs, &c.